DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Owen et al. (US # 20150280466), in view of the US Patent Application Publication by Kim (US # 20190097434), in view of the US Patent Application Publication by Bando et al. (US # 20190043674).

Regarding Claim 1, Owen teaches in Figure 3, an electrically driven vehicle (Vehicle is not shown but a charge control system 100 located in the vehicle is shown in Fig 1 and 3, [0040, lines 7-10]) that receives direct current electric power supplied from an external direct current electric power supply [0049, lines 4-5], the electrically driven vehicle comprising: 
an electrical storage device (220, [0066, lines 1-3, Also 0041, lines 5-7]) including a plurality of electrical storage bodies and configured to charge by the direct current electric power supply, the plurality of the electrical storage bodies including a first electrical storage body (200) and a second electrical storage body (200, [0066, Also 0041]); and 
an electronic control unit (400) configured to limit charge electric power supplied by the direct current electric power supply as an electrical storage amount of the electrical storage device increases [0045, lines 1-8, 0047, lines 1-7, 0048], 
Owen fails to teach:
the electronic control unit being configured to perform adjustment control when charge by the direct current electric power supply is not carried out, the adjustment control being control for making the electrical storage amount of the first electrical 
Kim teaches in Figures 2-3, an electronic control unit (25) being configured to perform adjustment control when charge by the direct current electric power supply is not carried out (Fig 3, S40, [0086]), the adjustment control being control for making the electrical storage amount of an first electrical storage body smaller than an electrical storage amount of the second electrical storage body by a predetermined amount or more [0092], and 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include charge adjustment between the battery cells based on charge comparison within the apparatus of Owen, as taught by Kim, in order to reduce a difference in the state of charge between battery cells (see Kim, [0009]).
The combination of Owen and Kim fail to teach:
the electronic control unit being configured to charge the first electrical storage body in priority to the second electrical storage body when charge by the direct current electric power supply is carried out.
Bando teaches in Figure 1, an electronic control unit (7) being configured to charge a first electrical storage body (10) in priority to a second electrical storage body (20) when charge by a direct current electric power supply is carried out [0043, lines 1-9].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include prioritizing charging batteries  based on charge comparison within the apparatus of Owen and Kim, as taught by Bando, in order to 

Regarding Claim 2, Owen, Kim and Bando teaches the apparatus of claim 1.
The combination of Owen and Bando fail to teach:
wherein the electronic control unit is configured to perform the adjustment control when a first condition and a second condition are both satisfied, the first condition is a condition that charge by the direct current electric power supply is not carried out, and the second condition is a condition that charge by the direct current electric power supply is predicted to be carried out.
Kim further teaches wherein the electronic control unit is configured to perform the adjustment control when a first condition and a second condition are both satisfied, the first condition is a condition that charge by the direct current electric power supply is not carried out (Fig 3, S40, [0086]), and the second condition is a condition that charge by the direct current electric power supply is predicted to be carried out (Fig 3, S80, [0096]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include charge adjustment between the battery cells based on controlled charging within the apparatus of Owen and Bando, as taught by Kim, in order to reduce a difference in the state of charge between battery cells (see Kim, [0009]).

Regarding Claim 6, Owen teaches in Figure 1, a method of controlling an electrically driven vehicle (Vehicle is not shown but a charge control system 100 located in the vehicle is shown in Fig 1, [0040, lines 7-10]) that receives direct current electric power supplied from an external direct current electric power supply [0049, lines 4-5], the electrically driven vehicle including an electrical storage device  (220, [0041, lines 5-7]) and an electronic control unit (400), 
the electrical storage device including a plurality of electrical storage bodies and being configured to charge by the direct current electric power supply, the plurality of the electrical storage bodies including a first electrical storage body (200) and a second electrical storage body (200, [0041]), and 
the electronic control unit being configured to limit charge electric power supplied by the direct current electric power supply as an electrical storage amount of the electrical storage device increases  [0045, lines 1-8, 0047, lines 1-7, 0048],
Owen fails to teach:
the method comprising: 
performing, by the electronic control unit, adjustment control when charge by the direct current electric power supply is not carried out, the adjustment control being control for making the electrical storage amount of the first electrical storage body smaller than the electrical storage amount of the second electrical storage body by a predetermined amount or more.
Kim teaches in Figures 2-3, a method of a charge control apparatus and method for energy saving and high speed cell balancing in which an electronic control unit (25) being configured to perform adjustment control when charge by the direct current (Fig 3, S40, [0086]), the adjustment control being control for making the electrical storage amount of an first electrical storage body smaller than an electrical storage amount of the second electrical storage body by a predetermined amount or more [0092], and 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include charge adjustment between the battery cells based on charge comparison within the apparatus of Owen, as taught by Kim, in order to reduce a difference in the state of charge between battery cells (see Kim, [0009]).
The combination of Owen and Kim fail to teach:
charging, by the electronic control unit, the first electrical storage body in priority to the second electrical storage body when charge by the direct current electric power supply is carried out.
Bando teaches in Figure 1, an electronic control unit (7) being configured to provide charging, by an electronic control unit, a first electrical storage body (10) in priority to a second electrical storage body (20) when charge by a direct current electric power supply is carried out [0043, lines 1-9].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include prioritizing charging batteries  based on charge comparison within the apparatus of Owen and Kim, as taught by Bando, in order to bring all cells to similar levels periodically to protect from getting overcharge and undercharge, thus increasing the longevity of battery. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Owen, Kim and Bando as applied to claim 2 above, in further view of the US Patent Application Publication by Alston et al. (US # 20090229288).

Regarding Claim 3, Owen, Kim and Bando teaches the apparatus of claim 2.
The combination of Owen, Kim and Bando fail to teach:
wherein the electronic control unit is configured to predict that charge by the direct current electric power supply is carried out when a user of the electrically driven vehicle performs an operation of issuing a command to perform the adjustment control.
Alston teaches wherein an electronic control unit is configured to predict that charge by a direct current electric power supply is carried out when a user of the electrically driven vehicle performs an operation of issuing a command to perform the adjustment control [0179-0180].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include user controlling the balancing using user input within the apparatus of Owen, Kim and Bando, as taught by Alston, in order to constantly keep all the cells in a battery pack at close to the same voltage so as to avoid a destabilizing over-charge.

Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Owen, Kim and Bando as applied to claim 2 above, in further view of the US Patent Application Publication by Yun et al. (US # 20140111166).

Regarding Claim 4, Owen, Kim and Bando teaches the apparatus of claim 1.
Owen further teaches wherein the electrical storage device (220) includes a switching relay (280) that is configured to switch a connection relationship between the plurality of the electrical storage bodies and the direct current electric power supply when the electrically driven vehicle and the direct current electric power supply are connected to each other [0066], 
The combination of Owen, Kim and Bando fail to teach:
the adjustment control includes first control and second control, the first control being control for controlling the switching relay such that the second electrical storage body is charged with regenerative electric power through regeneration control when a rotating electrical machine connected to a drive shaft of the electrically driven vehicle is subjected to the regeneration control [0049], and the second control being control for controlling the switching relay such that electric power used in power running control is supplied from the first electrical storage body when the rotating electrical machine is subjected to the power running control.
Yun teaches in Figures 1-2 and 7, an adjustment control (230, [0057]) includes first control and second control, the first control being control for controlling the switching relay such that the second electrical storage body is charged with regenerative electric power through regeneration control when a rotating electrical machine connected to a drive shaft of the electrically driven vehicle is subjected to the regeneration control [0057, 0049], and the second control being control for controlling the switching relay such that electric power used in power running control is supplied (Fig 7, Abstract, [0077-0080]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include user controlling the balancing using regenerative energy and converter within the apparatus of Owen, Kim and Bando, as taught by Yun, in order to reduce differences between voltages and/or states of charges, and/or to simultaneously charge the batteries (see Yun, [0007]).

Regarding Claim 5, Owen, Kim and Bando teaches the apparatus of claim 1.
The combination of Owen, Kim and Bando fail to teach:
a voltage conversion device provided between the plurality of the electrical storage bodies, wherein the adjustment control includes third control for supplying electric power from the first electrical storage body to the second electrical storage body via the voltage conversion device.
Yun teaches in Figures 1-2 and 7, a voltage conversion device (210) provided between the plurality of the electrical storage bodies, wherein the adjustment control includes third control for supplying electric power from the first electrical storage body to the second electrical storage body via the voltage conversion device (Fig 7, Abstract, [0018, 0077-0080]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include user controlling the balancing using a converter within the apparatus of Owen, Kim and Bando, as taught by Yun, in order to reduce .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Decker et al. (US # 20150367747) teaches in Figures 1-2 and 5, an electrically driven vehicle (12, [0016, lines 1-3]) that receives direct current electric power supplied from an external direct current electric power supply [0016, lines 11-12], the electrically driven vehicle comprising: 
an electrical storage device (Combination of traction battery 24 and auxiliary battery 30) including a plurality of electrical storage bodies and configured to charge by the direct current electric power supply, the plurality of the electrical storage bodies including a first electrical storage body (24, [0014, lines 1-5]) and a second electrical storage body (30, [0015, 9-11]).
The US Patent Application Publication by Li et al. (US # 20150097512) teaches in Figure 2, adjusting a vehicle battery charge setpoint based on anticipated increases in battery state of charge from regenerative events [0001].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859